 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELDA PRIETO,                                     No. 2:18-cv-02296-KJM-CKD
12                        Plaintiff,
13            v.                                       ORDER GRANTING STIPULATION TO
                                                       EXTEND TIME TO RESPOND TO PLAINTIFF’S
14    AETNA LIFE INSURANCE COMPANY,                    COMPLAINT
      and ARMY AND AIR FORCE
15    EXCHANGE SERVICE EMPLOYEE
      BENEFIT PLAN,
16
                          Defendants.
17

18

19           Pursuant to the parties’ joint stipulation, without relying on the recent government

20   shutdown, IT IS HEREBY ORDERED that Aetna Life Insurance Company shall have an

21   extension of time within to file a responsive pleading to and including March 19, 2019. This new

22   date is now firm unless extraordinary circumstances arise. The Initial Scheduling Conference set

23   for February 14, 2019 is VACATED and RESET for April 11, 2019 at 2:30 p.m., with the parties’

24   joint status report due at least seven (7) days prior.

25   DATED: February 8, 2019.

26

27
                                                       UNITED STATES DISTRICT JUDGE
28
                                                         1
